Citation Nr: 0015163	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-06 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of varicose veins of the left lower extremity with 
skin changes, currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable disability rating for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to April 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO), which granted service connection and 
assigned a noncompensable disability rating for hearing loss 
of the left ear.  Entitlement to service connection for 
hearing loss of the right ear and tinnitus, as well as a 
disability rating in excess of 40 percent for varicose veins 
of the left lower extremity (LLE), were denied.  In December 
1996, he filed a timely notice of disagreement as to the 
compensation levels assigned for his left ear hearing loss 
and varicose veins of the LLE.  The veteran was issued a 
statement of the case as to these claims in January 1997.  
The RO received his substantive appeal in March 1997.

The veteran presented testimony at a personal hearing held by 
the Hearing Officer (HO) at the local VARO in July 1997.  A 
transcript of that hearing is of record.

An August 1998 rating action denied service connection for a 
throat disability.  The veteran was notified the following 
month.  He filed a notice of disagreement in November 1998 
and a statement of the case was issued in October 1999.  A 
formal appeal has not been submitted and the Board does not 
have jurisdiction of the matter.  See 38 C.F.R. § 20.302 
(1999).  



REMAND

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the claim regarding the evaluation of 
hearing loss of the left ear on appeal is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Id.; Francisco, 7 Vet. App. at 58.  Instead, in Fenderson, 
the Court held that where a veteran appealed the initial 
rating assigned for a disability, "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Fenderson, 12 Vet. App. at 126.  Thus, it will be incumbent 
upon the RO to review the entire evidentiary record, rather 
than the veteran's most recent VA examination, and to re-
adjudicate the veteran's increased rating claim, as restyled 
above, in accordance with Fenderson prior to any further 
consideration of the veteran's left ear hearing loss claim by 
the Board.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A longitudinal review of the record reveals that the veteran 
was last afforded a VA examination for compensation and 
pension purposes in September 1996, over 3.5 years ago, and 
that medical evidence submitted since that time is inadequate 
for the purpose of determining the current nature and 
severity of these disabilities.  See Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (where an appellant claims a condition 
is worse than when "originally rated," and the available 
evidence is "too old" for an adequate evaluation of the 
appellant's current condition, VA's duty to assist includes 
providing a new examination).

Additionally, the Board observes that since the RO's October 
1996 rating decision, various amendments became effective as 
to sections of the VA Schedule for Rating Disabilities 
(Rating Schedule) pertaining to the Cardiovascular System 
(January 12, 1998) and Diseases of the Ear (June 10, 1999).  
The veteran has not been properly informed of these 
amendments.  The Court of Appeals for Veterans Claims (Court) 
has held that, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of the 
VA to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Because Congress has 
not provided otherwise in this particular instance, the Board 
concludes that the veteran should be afforded the opportunity 
to undergo a new examination and have his claim reviewed 
under the most favorable of the applicable rating criteria.  
Karnas, supra.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his 
service-connected disabilities, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies. Copies of the medical records 
from all sources he identifies should 
then be requested. All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
medical examination to determine the 
present nature and severity of his 
service-connected left leg varicose vein 
disorder.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should comment 
on the size of any varicosity, the 
location (which extremity and whether 
located above and/or below the knee) and 
the presence or absence of marked 
distortion, sacculation, persistent 
edema, persistent or intermittent 
ulceration, stasis pigmentation, eczema, 
or subcutaneous induration.  The 
examination should include any tests or 
studies deemed necessary by the examiner 
for an accurate assessment.

3.  The RO should also schedule the 
veteran for a VA audiology examination to 
determine the severity of the veteran's 
service-connected left hearing loss.  All 
indicated tests and studies, to include 
an audiometric evaluation with Maryland 
CNC testing, should be accomplished.  The 
claims file must be made available and 
reviewed by the examiner prior to the 
examination.

4.  After the above actions have been 
completed, the RO must re-adjudicate the 
veteran's increased rating claims.  If 
either of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the veteran's appeals.  Therefore, the veteran 
is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(1999) failure to cooperate by attending any portion of the 
requested VA examination may result in an adverse 
determination, in whole or in part.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


